COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
PATRICK DE LA CRUZ MORENO,
 
                                   
  Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                                    Appellee.
  
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'


 
 
                  No. 08-12-00027-CR
 
                         Appeal from
 
 112th District Court
 
of Pecos County,
  Texas
 
(TC # 3061)



                                                     MEMORANDUM
OPINION
 
This appeal is before the Court on its own motion to determine whether it
should be dismissed for want of jurisdiction. 
Patrick De La Cruz Moreno filed notice of appeal in two criminal cases,
cause numbers 3061 and 3156, but his attorney has since advised the Court that
he mistakenly filed notice of appeal in cause number 3061.  Finding that there is no final judgment or
appealable order in the instant case, we dismiss the appeal for want of
jurisdiction.  
Generally, we only have jurisdiction to
consider an appeal by a criminal defendant where there has been a final
judgment of conviction.  See Workman v. State, 170 Tex. Crim. 621,
343 S.W.2d 446, 447 (1961); Bridle v.
State, 16 S.W.3d 906, 907 (Tex.App.--Fort Worth 2000, no pet.).  An appellate court does not have jurisdiction
to review interlocutory orders, unless that jurisdiction has been expressly
granted by law.  See Tex.Code Crim.Proc.Ann.
art. 44.02 (West 2006); Bridle, 16
S.W.3d at 907.  A final judgment has not
been entered in this case and Appellant does not allege that there is an
appealable interlocutory order.  In fact,
Appellant’s attorney has notified the Court that Appellant was not
convicted in cause number 3061 because the case was re-indicted and Appellant
was subsequently convicted in cause number 3156.  The appeal from that conviction will proceed
in Patrick De La Cruz Moreno v. State,
cause number 08-12-00028-CR.  We therefore dismiss the appeal arising out of
cause number 3061 for want of jurisdiction.
 
May 9, 2012                                        ________________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
 
(Do Not Publish)